I am of the view that the cross-appeal is well taken, and that the services rendered were reasonably worth the amounts claimed. If like services were performed by a physician or surgeon, our only concern would be, as we held in Houda v. McDonald,159 Wash. 561, 294 P. 249 (see, also, In re Perry's Estate,168 Wash. 428, 12 P.2d 595, and Smith v. Kneisley, 187 Wash. 278,60 P.2d 14), whether the estate has the assets with which to satisfy the claim. Surely, conceding (as we must) good faith of Mr. McCarthy and Mr. Reid, we should employ as favorable a standard in ascertaining the amount due on cross-appeal. Except for this, I can accept the majority opinion.